Exhibit 10.5

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Amended and Restated Registration Rights Agreement (this “ Agreement ”) is
made and entered into as of February 7, 2008, by and among Focus
Enhancements, Inc., a Delaware corporation (the “ Company ”), the purchasers
signatory hereto (each such purchaser, a “ Purchaser ” and collectively, the
“Purchasers ”), and Ingalls & Snyder LLC, a New York limited liability company
(the “Purchasers’ Agent”).  This Agreement is made pursuant to the Amended and
Restated Senior Secured  Note Purchase Agreement, dated as of the date hereof,
among the Company and the Purchasers (the “ Purchase Agreement ”).

 

The Company, Purchasers’ Agent, and the Purchasers (who include all previous
Purchasers” under that certain  Registration Rights Agreement dated January 24,
2006 by and among the Company, the “Purchasers” named therein, and Purchasers
Agent) as subsequently  amended by that Amendment to Registration Rights
Agreement dated June 26, 2006,  (the “Prior Agreement”) hereby amend and restate
such Prior Agreement  by and among them and further agree by entering into this
Agreement as follows:

 

1.                                          Definitions .  Capitalized terms
used and not otherwise defined herein that are defined in the Purchase Agreement
shall have the meanings given such terms in the Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

 

“ Advice ” shall have the meaning set forth in Section 6(d).

 

“ Effectiveness Date ” means, with respect to the Registration Statement
required to be filed hereunder, the earlier of (a) the day the Commission
declares same effective  and (b) the fifth (5th) Trading Day following the date
on which the Company is notified by the Commission that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments.

 

“ Effectiveness Period ” shall have the meaning set forth in Section 2(a).

 

“ Event ” shall have the meaning set forth in Section 2(b).

 

“ Event Date ” shall have the meaning set forth in Section 2(b).

 

“ Filing Date ” means, with respect to the Registration Statement filed
hereunder, the date on which the Company registers the Registrable Securities
hereunder  following the Closing Date.

 

“ Holder ” or “ Holders ” means the holder or holders, as the case may be, from
time to time of Registrable Securities.

 

“ Indemnified Party ” shall have the meaning set forth in Section 5(c).

 

1

--------------------------------------------------------------------------------


 

“ Indemnifying Party ” shall have the meaning set forth in Section 5(c).

 

“ Losses ” shall have the meaning set forth in Section 5(a).

 

“ Notes ” means the Senior Secured Notes Due January 1, 2011 for total principal
of $20,800,000 issued to the Purchasers by the Company as of the date hereof and
all Notes issuable by the Company in lieu of interest pursuant to  the Purchase
Agreement.

 

“ Proceeding ” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“ Prospectus ” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or 430B promulgated under the Securities
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by the Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“ Registrable Securities ” means  the Warrants and  Common Stock issuable upon
exercise thereof , $0.01 par value per share, issued  pursuant to the Purchase
Agreement to  the individual Purchasers thereof, together with any shares of
Common Stock issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing
(“Warrant Shares”).

 

“ Registration Statement ” means the registration statements required to be
filed hereunder, including (in each case) the Prospectus, amendments and
supplements to the registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in the registration
statement.

 

“ Rule 415 ” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“ Rule 424 ” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

2

--------------------------------------------------------------------------------


 

2.                                          Registration .  (a)  S-3
Registration Within ninety (90) days after the Closing Date,  the Company shall
use its best commercial efforts to prepare and file with the Commission the
Registration Statement covering the resale of all of the Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415.  The
Registration Statement required hereunder shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case the Registration shall be on another appropriate form
in accordance herewith).  The Registration Statement required hereunder shall
contain (except if otherwise directed by the Holders) substantially the “ Plan
of Distribution ” attached hereto as Annex A .  Subject to the terms of this
Agreement, the Company shall use its best efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event not later than the
Effectiveness Date, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the date when
all Registrable Securities covered by the Registration Statement have been sold
or may be sold without volume restrictions pursuant to Rule 144(k) as determined
by the counsel to the Company pursuant to a written opinion letter to such
effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “ Effectiveness Period ”).

 

(b)  “Piggy-Back” Registration. If (but without any obligation to do so) Focus
proposes to register  any of its stock or other securities under the Securities
Act in connection with the public offering of such securities solely for cash
for the account of any selling securityholder (other than a registration
relating solely to the sale of securities to participants in a Focus stock plan,
a registration with respect solely to a corporate reorganization or other
transaction under Rule 145 of the Securities Act, a registration on any form
which does not include substantially the same information as would be required
to be included in a registration statement covering the sale of the Registrable
Securities),  Focus shall, at such time, promptly give each Holder written
notice of such registration. Upon the written request of each Holder given
within twenty (20) days after mailing of such notice by Focus, Focus shall,
subject to the provisions of Section 3, cause to be registered under the
Securities Act all of the Registrable Securities that each such Holder has
requested to be registered. The registration rights granted to a Holder pursuant
to this paragraph (b) shall terminate with respect to such Holder on the date
when all of the Registrable Securities of such Holder covered by the Effective
Registration Statement or an effective registration statement under this
paragraph have been sold pursuant to the Effective Registration Statement or
such other registration statement or an exemption from the registration
requirements of the Securities Act or (b) may be sold without any volume or
other restrictions pursuant to Rule 144(k).

 

3.                                          Registration Procedures

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)                                     Not less than five Trading Days prior to
the filing of the Registration Statement or any related Prospectus or any
amendment or supplement thereto, (i) furnish to the Holders copies of all such
documents proposed to be filed (including

 

3

--------------------------------------------------------------------------------


 

documents incorporated or deemed incorporated by reference to the extent
requested by such Person) which documents will be subject to the review of such
Holders, and (ii) cause its officers and counsel to respond to such inquiries as
shall be necessary, in the reasonable opinion of respective counsel to conduct a
reasonable investigation within the meaning of the Securities Act.  The Company
shall not file the Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that the
Company is notified of such objection in writing by the Purchasers’ Agent no
later than four Trading Days after the Holders have been so furnished copies of
such documents.

 

(b)                                     (i) Prepare and file with the Commission
such amendments, including post-effective amendments, to the Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep the Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to the Registration Statement or any amendment
thereto and, as promptly as reasonably possible, upon request, provide the
Holders true and complete copies of all correspondence from and to the
Commission relating to the Registration Statement; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

 

(c)               Notify the Purchasers’ Agent on behalf of the Holders of
Registrable Security to be sold as promptly as reasonably possible and (if
requested by any such Person) confirm such notice in writing promptly following
the day (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of the
Registration Statement and whenever the Commission comments in writing on the
Registration Statement (the Company shall upon request provide true and complete
copies thereof and all written responses thereto to each of the Holders); and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority during the period of effectiveness
of the Registration Statement for amendments or supplements to the Registration
Statement or Prospectus or for additional information; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration

 

4

--------------------------------------------------------------------------------


 

Statement ineligible for inclusion therein or any statement made in the
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(d)                                     Use commercially reasonable efforts to
avoid the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of the Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, at the earliest practicable
moment.

 

(e)                                     Furnish to each Holder, without charge,
at least one conformed copy of the Registration Statement and each amendment
thereto promptly after the filing of such documents with the Commission.

 

(f)                                      Except during periods in which the
delivery of the Prospectus is not required by reason of Rule 174 (or any similar
or successor SEC rule).  Promptly deliver to each Holder, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request in connection with resales by the Holder of Registrable 
Securities.  Subject to the terms of this Agreement, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving on any notice pursuant to
Section 3(c).

 

(g)                                     Prior to any resale of Registrable
Securities by a Holder, use its commercially reasonable efforts to register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from the Registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder reasonably requests in writing, to keep each such Registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things reasonably necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided , that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.

 

(h)                                     If requested by the Holders, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statement, which certificates shall be free, to the
extent permitted by the Purchase Agreement, of all restrictive legends, and to
enable

 

5

--------------------------------------------------------------------------------


 

such Registrable Securities to be in such denominations and registered in such
names as any such Holders may request.

 

(i)                                      Upon the occurrence of any event
contemplated by Section 3(c)(v), as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Holders in
accordance with clauses (ii) through (v) of Section 3(c) above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holders shall suspend use of such Prospectus.  The Company will
use its best commercial efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable.  The Company shall be entitled to
exercise its right under this Section 3(i) to suspend the availability of a
Registration Statement and Prospectus, for a period not to exceed 60 days (which
need not be consecutive days) in any 12 month period .

 

(j)                                      Comply with all applicable rules and
regulations of the Commission.

 

(k)                                     The Company may require each Holder to
furnish to the Company a certified statement as to the number of shares of
Common Stock beneficially owned by such Holder and the person thereof that has
voting and dispositive control over the Shares.

 

4.                                          Registration Expenses .  All fees
and expenses incident to the performance of or compliance with this Agreement by
the Company shall be borne by the Company whether or not any Registrable
Securities are sold pursuant to the Registration Statement.  The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Trading Market on which the Common Stock is then listed for trading, and (B) in
compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) reasonable fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees

 

6

--------------------------------------------------------------------------------


 

and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange as required hereunder. In no event shall
the Company be responsible for any taxes, broker or similar commissions or,
except to the extent provided for in this Agreement or the other Transaction
Documents, any legal fees or other costs of the Holders.

 

5.                                          Indemnification

 

(a)                                     Indemnification by the Company .  The
Company shall, notwithstanding any termination of this Agreement, indemnify and
hold harmless each Holder, the officers, directors, agents and employees of each
of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “ Losses ”), as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any Prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing  to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Sections 3(c)(ii)-(v), the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated in Section 6(d).

 

(b)                                     Indemnification by Holders . Each Holder
shall, severally and not jointly, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (x) such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act or (y) any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, any Prospectus, or
any form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading (i) to the extent, but only to the extent,
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the

 

7

--------------------------------------------------------------------------------


 

Company by such Holder expressly for use therein or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (ii) in the case of an occurrence of an event of the type specified
in Sections 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(d).  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds  received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

(c)                                     Conduct of Indemnification Proceedings .
If any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “ Indemnified Party ”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “ Indemnifying
Party ”) in writing, and the Indemnifying Party shall have the right to assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally  determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have prejudiced the Indemnifying Party. An Indemnified Party shall
have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless:  (1) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall reasonably believe that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of one separate counsel for all Indemnified
Parties shall be at the expense of the Indemnifying Party).  The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld. 
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. Subject to the terms of this
Agreement, all reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified

 

8

--------------------------------------------------------------------------------


 

Party, as incurred, within 45 days of written notice thereof to the Indemnifying
Party; provided , that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is not entitled to indemnification
hereunder, determined based upon the relative faults of the parties.

 

(d)                                     Contribution .  If a claim for
indemnification under Section 5(a) or 5(b) is unavailable to an Indemnified
Party (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds   actually received by such Holder from the sale of the Registrable
Securities exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, except in the case of fraud by such Holder.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.                                          Miscellaneous

 

(a)                                     Remedies .  In the event of a breach by
the Company or by a Holder, of any of their obligations under this Agreement,
each Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for

 

9

--------------------------------------------------------------------------------


 

specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)                                     Authority of Purchasers’ Agent .  The
Purchasers and the Company agree that Purchasers’ Agent is authorized to receive
all documents and notices to Holders under this Agreement and that the Company
may rely upon statements and writings by the Purchasers’ Agent made on behalf of
any Holder with respect to the exercise, or non-exercise of any right of a
Holder and the performance of any obligation of a Holder other than the
execution of any contract or any document to be submitted for filing with the
SEC.

 

(c)                                     Compliance .  Each Holder covenants and
agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement.

 

(d)                                     Discontinued Disposition .  Each Holder
agrees by its acquisition of such Registrable Securities that, upon receipt of
written notice from the Company of the occurrence of any event of the kind
described in Section 3(c), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement.  The Company will use its best efforts to ensure that the use of the
Prospectus may be resumed as promptly as it practicable.

 

(e)                                     Amendments and Waivers; Termination of
Prior Agreement.  The provisions of this Agreement, including the provisions of
this sentence, may be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may be given, if same shall be in
writing and signed by the Company and the Purchasers’ Agent (so long as such
Purchasers’ Agent has been authorized to do so by a majority in interest of the
Holders of the then outstanding Registrable Securities).  Purchasers under the
Prior Agreement and Company agree that upon execution of this Agreement by
Purchasers, Purchasers’ Agent,  and Company, the Prior Agreement is terminated.

 

(f)                                      Notices .  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be made in accordance with the provisions of the Purchase Agreement.

 

(g)                                     Successors and Assigns .  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of each Holder. 
Each Holder may assign their respective rights hereunder in the manner and to
the Persons as permitted under the Purchase Agreement.

 

(h)                                     Execution and Counterparts .  This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be

 

10

--------------------------------------------------------------------------------


 

an original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 

(i)                                      Governing Law .  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be determined with the provisions of the Purchase Agreement.

 

  (j)                                      Cumulative Remedies .  The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

(k)                                   Severability . If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. 
It is hereby stipulated and declared to be the intention of the parties that
they would have executed the remaining terms, provisions, covenants and
restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

 

(l)                                      Headings .  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

(m)                                    Not a Breach of Amended and Restated
Senior Secured  Note Purchase Agreement.  In no event will the Company’s failure
to register the Registrable Securities or to maintain the effectiveness of the
Registration Statement relating to the Registrable Securities constitute an
Event of Default under the Amended and Restated Senior Secured  Note Purchase
Agreement.

 

(n)                                Independent Nature of Purchasers’ Obligations
and Rights .  The obligations of each Holder hereunder are several and not joint
with the obligations of any other Holder hereunder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder hereunder.  Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Holder pursuant
hereto or thereto, shall be deemed to constitute the Holders as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Holder shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

11

--------------------------------------------------------------------------------


 

 

FOCUS ENHANCEMENTS, INC.

 

 

 

 

 

By:

/s/ Brett Moyer

 

Name:

Brett Moyer

 

Title:

CEO & President

 

 

 

 

 

PURCHASERS’ AGENT

 

 

 

Ingalls & Snyder LLC

 

 

 

By:

/s/ Thomas O. Boucher, Jr.

 

Name:

Thomas O. Boucher, Jr.

 

Title:

Manager

 

 

 

 

 

PURCHASERS

 

 

 

 

 

Name of Investing Entity

 

 

 

 

 

 

Signature of Authorized Signatory of
Investing entity

 

 

 

 

 

 

Name of Authorized Signatory

 

 

 

 

 

 

Title of Authorized Signatory

 

SIGNATURE PAGE FOR AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Plan of Distribution

 

We are registering the Warrants and Warrant Shares  being offered by this
prospectus for resale in accordance with certain registration rights granted the
selling stockholders, including their pledgees, donees, transferees or other
successors-in-interest, who may sell such securities  from time to time, or who
may also decide not to sell any or all of the securities  that may be sold under
this prospectus.  We will pay all registration expenses including, without
limitation, all the SEC and blue sky registration and filing fees, printing
expenses, transfer agents’ and registrars’ fees, and the fees and disbursements
of our outside counsel in connection with this offering, but the selling
stockholders will pay all selling expenses including, without limitation, any
underwriters’ or brokers’ fees or discounts relating to the securities 
registered hereby, or the fees or expenses of separate counsel to the selling
stockholders.

 

The selling stockholders and any of their pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their
securities  on any stock exchange, market or trading facility on which the
securities are traded or in private transactions.  These sales may be at fixed
or negotiated prices.  The selling holders may use any one or more of the
following methods when selling securities:

 

·                   ordinary brokerage transactions and transactions in which
the broker-dealer solicits purchasers;

 

·                   block trades in which the broker-dealer will attempt to sell
the securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                   purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                   an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                   privately negotiated transactions;

 

·                   settlement of short sales;

 

·                   broker-dealers may agree with the selling stockholders to
sell a specified number of such securities  at a stipulated price per security;

 

·                   a combination of any such methods of sale;

 

--------------------------------------------------------------------------------


 

·                   through the writing or settlement of options or other
hedging transactions, whether through an options exchange or otherwise; or

 

·                   any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell securities  under Rule 144 under the
Securities Act of 1933, as amended, if available, rather than under this
prospectus.

 

--------------------------------------------------------------------------------


 

Broker-dealers engaged by the selling holders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated.  Each selling holder does not expect these commissions and discounts
relating to its sales of securities  to exceed what is customary in the types of
transactions involved.

 

In connection with the sale of our securities or interests therein, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the common
stock in the course of hedging the positions they assume.  The selling holders
may also sell our securities  short and deliver these securities to close out
their short positions, or loan or pledge the underlying common stock to
broker-dealers that in turn may sell these securities.  The selling holders may
also enter into option or other transactions with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of the securities  offered by this prospectus, which securities  such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The selling holders and any broker-dealers or agents that are involved in
selling the securities  may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales.  Selling holders that are
either broker-dealers or affiliated with broker-dealers will be deemed to be
underwriters within the meaning of the Securities Act in connection with resale
of their securities.  Any commissions received by such broker-dealers,
affiliates, or agents and any profit on the resale of the securities  purchased
by them will be deemed to be underwriting commissions or discounts under the
Securities Act.  The selling holders have informed us that at the time they
purchased our common stock they did not, and currently do not have, any
agreement or understanding, directly or indirectly, with any person to
distribute the securities  being sold pursuant to this prospectus.

 

We are required to pay certain fees and expenses incurred by us incident to the
registration of the securities .  We have agreed to indemnify the selling
holders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 

Because selling holders may be deemed to be “underwriters” within the meaning of
the Securities Act, they will be subject to the prospectus delivery requirements
of the Securities Act, unless such requirement is inapplicable by reason of
rule of the SEC promulgated thereunder.  In addition, any securities covered by
this prospectus that qualify for sale pursuant to Rule 144 under the Securities
Act may be sold under Rule 144 rather than under this prospectus.  Each selling
holder has advised us that they have not entered into any agreements,
understandings or arrangements with any underwriter or broker-dealer regarding
the sale of the resale securities.  There is no underwriter or coordinating
broker acting in connection with the proposed sale of the resale securities by
the selling holders.

 

--------------------------------------------------------------------------------


 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the selling holders without registration
and without volume restrictions pursuant to Rule 144(k) as determined by our
counsel pursuant to a written opinion letter to such effect, addressed and
acceptable to our transfer agent and the selling stockholders or (ii) all of the
securities have been sold pursuant to the prospectus or Rule 144 under the
Securities Act or any other rule of similar effect.

 

The resale securities will be sold only through registered or licensed brokers
or dealers if required under applicable state securities laws.  In addition, in
certain states, the resale securities may not be sold unless they have been
registered or qualified for sale in the applicable state or an exemption from
the registration or qualification requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to our common stock for a period
of two business days prior to the commencement of the distribution.  In
addition, the selling stockholders will be subject to applicable provisions of
the Exchange Act and the rules and regulations thereunder, including Regulation
M, which may limit the timing of purchases and sales of securities of our common
stock by the selling stockholders or any other person.  We will make copies of
this prospectus available to the selling stockholders and have informed them of
the need to deliver a copy of this prospectus to each purchaser at or prior to
the time of the sale.

 

We will not receive any of the proceeds from the selling stockholders’ sale of
our common stock.

 

--------------------------------------------------------------------------------